NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

SCOTT DOUGLAS NORDSTROM,                        No.    19-16178

                Plaintiff,                      D.C. No.
                                                2:15-cv-02176-DGC-JZB
 v.

CHARLES L. RYAN; JAMES O'NEIL,                  MEMORANDUM*
Warden, ASPC Eyman; STACI FAY,
Deputy Warden, Browning Unit,

                Defendants-Appellees,

 v.

CHARLES BRADLEY RIENHARDT,

                Movant-Appellant,

and

ERNESTO S. MARTINEZ, III; PETE VAN
WINKLE; TODD L. SMITH; TRACY A.
HAMPTON; MANUEL OVANTE, Jr.;
RUBEN J. GARZA, Jr.,

                Movants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                              Submitted July 17, 2020**

Before O’SCANNLAIN, TROTT, N.R. SMITH, Circuit Judges:

      Charles Rienhardt, an Arizona inmate, appeals the district court’s order

denying his Motion to Enforce a settlement stipulation between inmate Scott

Nordstrom and the Arizona Department of Corrections (“Nordstrom Stipulation”).

The facts are known to the parties so we do not repeat them here.

                                           I

      The district court did not err in determining that Rienhardt lacked standing

as a third-party beneficiary to enforce the Nordstrom Stipulation. The underlying

civil rights action was not brought as a class action, and the court did not issue a

consent decree finding broad constitutional and statutory violations. Rather, the

Stipulation was an agreement between the parties and did not express any intent to

benefit third parties. Therefore, Rienhardt did not have standing as a third-party

beneficiary. Norton v. First Fed. Sav., 624 P.2d 854, 856 (Ariz. 1981).

                                          II

      Even if Rienhardt did have standing, the district court did not err in

concluding his claims were outside the scope of the Nordstrom Stipulation. The

Stipulation did not prevent an inmate from being reclassified as a maximum-



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2
custody inmate if he no longer met the requirements for close custody. After a

disciplinary hearing, Rienhardt was found guilty of fighting and therefore deemed

unfit to remain in close custody. The Stipulation does not prevent such a

reclassification.

      Furthermore, the Stipulation does not prevent non-sex-offender inmates

from being housed with sex-offender inmates in close custody but rather permits

all death-sentenced inmates in close custody to be housed as a group.

      The district court did not err in concluding that Reinhardt lacked standing

and that his claims were outside the scope of the Nordstrom Stipulation and thus

denying his Motion to Enforce.

      AFFIRMED.




                                         3